EXHIBIT 10.16
 
This letter Agreement is dated as of January 11, 2012 and is entered into
between Enterologics, Inc., a Nevada corporation with an address at 1264
University Avenue West, Suite 404 - St. Paul MN 55104 with an additional address
at 20 East Sunrise Hwy, Valley Stream, NY 11581 AND MBTA Management, LLC with an
address of 65 Golf Club Drive, Langhorne, PA 19046.
 
WHEREAS
 
Enterologics, Inc seeks to borrow certain funds for its operational needs and;
 
WHEREAS
 
MBTA Management, LLC is willing to provide a bridge loan, the total not to
exceed One  Hundred Thousand Dollars ($100,000) and;
 
WHEREAS
 
The parties have agreed to certain terms of the loan(s) as more fully described
in the Promissory Loan Agreement of even date
 
THEREFORE
 
For good and valuable consideration, the parties hereby agree as follows:
agreement,
 
1.  
MBTA Management LLC will loan Enterologics, Inc., a total of $100,000 on an as
need basis;

2.  
The first loan is in the amount of $50,000 will be advanced on or before January
16, 2012;

3.  
A second  loan in the amount of $25,000 may be called for any time after
February 1, 2012;

4.  
The final loan in the amount of $25,000 may be called for any time after
February 15, 2012;

5.  
Interest and other terms are outlined in each Promissory Note;

6.  
Each successive loan will be documented by a new Promissory Note;

7.  
The overall consideration for this first loan and for any successive loans is
500,000 shares of the Company’s common stock;

8.  
It is understood that each loan and the toal of all loans, is backed by the
Promissory Notes only and are unsecured;

9.  
The total of the compensation is being given concurrent with the first loan;

10.  
It is understood and agreed to that the stock portion of the consideration will
not increase or decrease based on future loans and that the consideration is for
the first loan and for a commitment to fund additional loans when and given
necessary;

 

Agreed:               /S/ Robert Hoerr   /S/ Tanya Kogan           Robert Hoerr,
CEO   Tanya Kogan, Managing Member  